Robert H. Dudley, Justice. The appellant Pulaski County Civil Service Commission promulgated rules which set educational standards as a prerequisite for the promotional testing of employees of the Pulaski County Sheriffs Department. Under those rules any employee seeking testing for promotion in the Corrections Division of the Sheriffs Department in 1984 and 1985 must have had a high school degree or general education degree; in 1986 and 1987, must have six college semester hours; in 1988 and 1989, must have fifteen college semester hours; in 1990 and 1991, must have thirty college semester hours; in 1992, and afterwards, must have sixty college semester hours. Similar, but higher, educational standards were set for employees seeking testing for promotion in the Enforcement Division. The appellees, all employees of the Sheriffs Department, sought promotional testing but did not meet the educational standards. They filed suit and argued that the rules setting the educational standards were contrary to the state statute and, therefore, invalid. The trial court ruled that the governing statute does not permit the consideration of education as a standard for promotion. We affirm.  The parties agree that Ark. Stat. Ann. § 12-1124 (Repl. 1979) is the statute which governs a civil service commission’s promotion of employees within a county sheriffs office. We have never interpreted that statute, but have interpreted an almost identical one, Ark. Stat. Ann. § 19-1603 (Repl. 1980), which governs the criterion for a civil service commission’s promotion of officers within a city police department. Both statutes provide that a commission shall adopt rules “for promotion based upon open competitive examinations of efficiency, character or conduct.” In interpreting this language, as it applied to police departments, under Ark. Stat. Ann. § 19-1603, we said the statute provides that promotion shall be made solely on the basis of competitive examination. “There is no provision authorizing any other criterion. . . Bradley v. Bruce, 288 Ark. 342 at 343, 705 S.W.2d 431 at 432 (1986). In this case, the Commission’s use of college hours as a prerequisite for promotion eligibility was the use of a criterion other than the competitive examination and, therefore, fails to comply with the statute. The Commission’s argument that college education of employees of the Sheriff’s Department is desirable is an appealing argument, and it could be that the insertion of this criterion would not alter the objectivity of the results. However, once the General Assembly has expressed its will, as it has done in this case, this Court has bound itself to adhere to it. Hatcher v. Hatcher, 265 Ark. 681, 580 S.W.2d 475 (1979). Affirmed. Hays, J., not participating. Holt, C.J., and Purtle,. J., dissent.